OPINION
Per CURIAM:
The plaintiff is the owner of an undivided one-half fee simple interest in the property here in question. The only interest of such owner, by reason of such undivided one-half interest in the property, as to the remainder, is that of unity of possession with the owner or owners of the other one-half interest. The defendant is the owner of a life estate derived from the former owner of the other undivided one-half interest in the property. At the death of the defendant, the will of such former owner of the last mentioned one-half interest provides that such undivided one-half interest shall pass in fee simple to the children or *593lineal descendants of the defendant per stirpes but if there are no lineal descendants, then upon the death of the defendant, a life estate passes to the plaintiff (incompetent) with remainder over in fee to her lineal descendants. The separate and distinct undivided ownership of a one-half interest in real property, whose only interest in the whole property, other than that which he pwns, is unity of possession, is a tenant in common and, under the statute, can maintain an action in partition. The fact that a former co-tenant has willed to such part owner a contingent interest in the other half interest in the property can in no way affect such right of partition.
We also hold that a designated heir can inherit from but not through the designator.
For the above reasons, the motion for rehearing is overruled. Exceptions noted.
KOVACHY, PJ, SKEEL and HURD, JJ, concur.